Exhibit 10.1
Sanderson Farms, Inc.
First Amendment to Credit Agreement
     This First Amendment to Credit Agreement (herein, the “Amendment”) is
entered into as of July 25, 2008, among Sanderson Farms, Inc., a Mississippi
corporation, the Banks party hereto, and Bank of Montreal, as Agent for the
Banks, (“Agent”).
Preliminary Statements
     A. The Company, the Banks and the Agent are parties to a Credit Agreement
dated as of May 1, 2008 (the “Credit Agreement”). All capitalized terms used
herein without definition shall have the same meanings herein as such terms have
in the Credit Agreement.
     B. The Company has requested that the Required Banks amend the Credit
Agreement, and the Required Banks are willing to do so on the terms and
conditions set forth in this Amendment.
     Now, Therefore, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
1. Amendments.
     Upon satisfaction of all of the conditions precedent set forth in Section 2
hereof, Section 7.12(a) of the Credit Agreement shall be amended to read as
follows:
(a) The Company will not, and will not permit any Subsidiary to, be obligated to
spend during any fiscal year for capital expenditures (as defined and classified
in accordance with generally accepted accounting principles consistently
applied, including without limitation any such capital expenditures in respect
of Capitalized Leases but excluding any acquisition permitted by Section 7.14(d)
which might constitute such a capital expenditure and the capital expenditures
permitted by clause (b) below) in an aggregate amount for the Company and its
Subsidiaries in excess of (i) for the fiscal year ending October 31, 2008,
$60,000,000 and (ii) for each fiscal year of the Company ending thereafter,
$35,000,000 plus $7,500,000 (the “Carryover Amount”) permitted to be spent in
the preceding fiscal year but not actually spent therein (the “Maximum Carryover
Amount to the Next Fiscal Year”). For purposes of this Section, any capital
expenditures made in any fiscal year shall be applied first to the Carryover
Amount, if any, available during such fiscal year.

-1-



--------------------------------------------------------------------------------



 



2. Conditions Precedent.
     The effectiveness of this Amendment is subject to the satisfaction of all
of the following conditions precedent:
     2.1. The Company and the Required Banks shall have executed this Amendment.
     2.2. Each Guarantor Subsidiary shall have executed the Guarantors’
Acknowledgment attached hereto.
3. Representations and Warranties.
     3.1. Each of the representations and warranties set forth in Section 5 of
the Credit Agreement is true and correct.
     3.2. The Company is in full compliance with all of the terms and conditions
of the Credit Agreement and no Event of Default or Potential Default has
occurred and is continuing thereunder or shall result after giving effect to
this Amendment.
4. Miscellaneous.
     4.1. Reference to this specific Amendment need not be made in any note,
document, letter, certificate, the Credit Agreement itself, the Revolving Notes,
or any communication issued or made pursuant to or with respect to the Credit
Agreement or the Revolving Notes, any reference to the Credit Agreement being
sufficient to refer to the Credit Agreement as amended hereby.
     4.2. This Amendment may be executed in any number of counterparts, and by
the different parties on different counterparts, all of which taken together
shall constitute one and the same agreement. Any of the parties hereto may
execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. This Amendment
shall be governed by the internal laws of the State of Illinois.
[SIGNATURE PAGES TO FOLLOW]

2



--------------------------------------------------------------------------------



 



This Amendment is entered into as of the date and year first above written.

            Sanderson Farms, Inc.
      By   /s/ Mike Cockrell         Its CFO and Treasurer             

Accepted and agreed to as of the date and year first above written.

            Bank of Montreal
    individually and as Agent
      By   /s/ Philip Langheim         Its Director                BMO Capital
Markets Financing, Inc.
      By   /s/ Philip Langheim         Its Director                U.S. Bank
National Association
      By   /s/ Schulyler B. Olsen         Its Senior Vice President             
  Regions Bank
      By   /s/ Stanley A. Herren         Its Vice President                ING
Capital LLC
      By   /s/ Daniel Sanchez         Its Vice President               
Trustmark National Bank
      By   /s/ William Edwards         Its First Vice President           

-3-



--------------------------------------------------------------------------------



 



            Farm Credit Bank of Texas
      By   /s/ Alan Robinson         Its Vice President                AgFirst
Farm Credit Bank
      By   /s/ J. Randal Musselwhite         Its Vice President               
GreenStone Farm Credit Services, ACA
      By   /s/ Curtis Flamini         Its Vice President                Farm
Credit Services of America, PCA
      By   /s/ Bruce P. Rouse         Its Vice President           

4



--------------------------------------------------------------------------------



 



         

Guarantors’ acknowledgment
     The undersigned, each of which has executed and delivered to the Banks a
Guaranty Agreement dated as of May 1, 2008 (the “Guaranty Agreement”), hereby
acknowledges the amendment of the Credit Agreement as set forth above and agrees
that all of the Company’s indebtedness, obligations and liabilities to the Banks
and the Agent under the Credit Agreement, as amended by the foregoing Amendment,
and the Notes is and shall continue to be entitled to the benefits of said
Guaranty Agreement. The undersigned further agree that the Acknowledgment or
consent of the undersigned to any further amendments of the Credit Agreement
shall not be required as a result of this Acknowledgment having been obtained,
except to the extent, if any, required by the Guaranty Agreement.
Dated as of July 25, 2008.

            Sanderson Farms, Inc. (Foods Division)
      By   /s/ Mike Cockrell         Its CFO and Treasurer               
Sanderson Farms, Inc. (Production Division)
      By   /s/ Mike Cockrell         Its CFO and Treasurer               
Sanderson Farms, Inc. (Processing Division)
      By   /s/ Mike Cockrell         Its CFO and Treasurer           

5